AFFIRMED and Opinion Filed December 13, 2018




                                          S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-18-01074-CV

  THE STATE OF TEXAS, COUNTY OF DALLAS, FOR THE BEST INTEREST AND
                    PROTECTION OF A.P., Appellant

                           On Appeal from the Probate Court No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. MED18-80318

                              MEMORANDUM OPINION
                   Before Chief Justice Wright and Justices Brown and Evans
                               Opinion by Chief Justice Wright
       Appellant A.P. appeals an order to administer psychoactive medication. In six issues, A.P.

generally contends the evidence is legally and factually insufficient to support the trial court’s

order. For the following reasons, we affirm.

                                           Background

       A.P. was found incompetent to stand trial for criminal charges and ordered to receive in-

patient mental health services at Terrell State Hospital. The hospital filed an application with the

probate court for an order to administer psychoactive medication to A.P. At the hearing on the

motion, Dr. Margaret Weidow, a staff psychiatrist at the hospital, testified A.P. has schizoaffective

disorder, bipolar type.    As a result, she suffers from grandiose delusions and has “loose

associations” or “flight of ideas.” Weidow recommended that A.P. be treated with three classes

of psychoactive medication to treat her symptoms. A.P. however had refused medication. In
Weidow’s opinion, A.P. lacked the capacity to make decisions regarding the medication due to her

mental illness. For example, Weidow testified that A.P. told her she could not take antipsychotics

because she was a pilot, which Weidow believed was a delusion. Dr. James Grant Shupe, a

psychiatrist in private practice, testified he reviewed A.P.’s file and agreed with Weidow’s

opinions.   Shupe also spoke to A.P. Shupe testified that A.P. told him that she believed the

medication request was the result of retaliation, which he believed was a delusion.

       A.P. testified she objected to being forced to take medication against her will. A.P.

identified her main concern(s) as follows: “it violates my pilot Bill of Rights, as well as my

scheduled egg freezing, and it will criminalize my ability to get my procedure done.” Regarding

the egg freezing, she elaborated: “it would be criminalizing an unborn fetus by interrupting family

planning to administer oppression without probable cause by attempting to diagnose the

procedures of mental illness against the social attitudes, religious preference, and racial canon to

illegally charter gender discrimination for my egg freezing,” A.P. also testified she was concerned

the medication would cause her to gain weight and she would need “to have [her] bones broken to

be beautiful in order to maintain a certain figure.” Finally, A.P. disagreed that she needed the

medication to regain competency because she believed she was not incompetent.

       Following the hearing, the trial court signed an order authorizing the hospital to administer

the proposed medications to A.P. The trial court’s order was based on its findings, by clear and

convincing evidence, that A.P. lacked the capacity to make a decision regarding the administration

of the medications and it was in A.P.’s best interests to have treatment with the proposed

medications. This appeal followed.

                                         Applicable Law

       A trial court may issue an order authorizing the administration of one or more classes of

psychoactive medications to a patient who is under a court order to receive inpatient mental health

                                                –2–
services. TEX. HEALTH & SAFETY CODE ANN. § 574.106(a)(1) (West 2017). The court may issue

an order if it finds by clear and convincing evidence that the patient lacks the capacity to make a

decision regarding the administration of the proposed medication and treatment with the proposed

medication is in the best interest of the patient. Id. at § 574.106(a–1)(1). A patient lacks the

capacity to make a decision regarding the administration of medication if the patient does not

understand the nature of the mental disorder or the necessity of the medication. State ex rel. C.G.,

372 S.W.3d 746, 750 (Tex. App.—Dallas 2012, no pet.); State ex rel. D.W., 359 S.W.3d 383 (Tex.

App.—Dallas 2012, no pet.).

           Clear and convincing evidence is “that measure or degree of proof which will produce in

the mind of the trier of fact a firm belief or conviction as to the truth of the allegations sought to

be established.” State v. Addington, 588 S.W.2d 569, 570 (Tex. 1979) (per curiam). In evaluating

evidence for legal sufficiency under a clear and convincing standard, we review all the evidence

in the light most favorable to the finding to determine whether a reasonable fact finder could have

formed a firm belief or conviction that the finding was true. See In re J.F.C., 96 S.W.3d 256, 266

(Tex. 2002). When reviewing factual sufficiency, we must give due consideration to evidence that

the fact finder could reasonably have found to be clear and convincing and then determine whether,

based on the entire record, a fact finder could reasonably form a firm conviction or belief that the

finding was true. See id.

                                                                  Application

           On appeal, A.P. asserts six issues challenging the legal and factual sufficiency of the

evidence to support the trial court’s order, which she argues under a single heading. 1 A.P. first


     1
        In her listed issues, A.P. asserts there is no evidence, legally insufficient evidence, and factually insufficient evidence to support the trial
courts findings that she “lacks the capacity to make a decision regarding the administration of the proposed medication and that the proposed
medication is in the best interest of the patient.” In the argument that follows, A.P. does not reference the trial court’s best interest finding or
contend the evidence is insufficient to support that finding. To the extent A.P. intended to challenge the sufficiency of the evidence to support that
finding, the complaint is inadequately briefed and presents nothing to review. See TEX. R. APP. P. 38.1(i) (an appellant’s brief “must contain a clear
and concise argument for the contentions made, with appropriate citations to authorities and to the record.”); see also Turner v. Church of Jesus
Christ of Latter-Day Saints, 18 S.W.3d 877, 900 (Tex. App.—Dallas 2000, pet. denied).

                                                                         –3–
argues the evidence is legally and factually insufficient to support the trial court’s finding that she

lacks the capacity to make a decision regarding the administration of the proposed medication.

       Weidow testified A.P. lacked the capacity to make a decision regarding the administration

of the medications due to her mental illness. Dr. Shume concurred with Weidow’s opinion. In

addition, both Weidow and Shume testified A.P.’s concerns about taking the proposed medications

were based on what they believed to be delusions. A.P.’s testimony regarding her concerns about

the criminalization of her scheduled egg freezing and the possible need to have her bones broken

supported their assessment. Reviewing the entire record, the trial court could have formed a firm

belief or conviction that A.P. lacked the capacity to make a decision about the administration of

the proposed medications. See State for Best Interest & Prot. of T.T., 05-14-01242-CV, 2014 WL

7234169, at *6 (Tex. App.—Dallas Dec. 19, 2014, no pet.).

       A.P. also argues the evidence is insufficient to show she presented a danger to herself or

others. The trial court’s order was based on its findings that A.P. lacked the capacity to make a

decision regarding the administration of the proposed medication and treatment with the proposed

medication was in her best interest. Those findings were sufficient to support the trial court’s

order. See TEX. HEALTH & SAFETY CODE ANN. § 574.106(a-1)(1); In re A.S.K., 02-13-00129-CV,

2013 WL 3771348, at *3 (Tex. App.—Fort Worth July 18, 2013, no pet.). Thus, this complaint

presents nothing to review.

       Finally, A.P. asserts the evidence is insufficient to support findings required by Sell v.

United States, 539 U.S. 166 (2003). An individual has a constitutionally protected liberty interest

in avoiding the involuntary administration of antipsychotic drugs. Id. at 178. In Sell, the United

States Supreme Court held if the sole reason for a medication order is to restore the patient’s

competency to stand trial, the trial court must (1) find that important governmental interests are at

stake, (2) conclude that involuntary medication will significantly further those concomitant state

                                                 –4–
interests, (3) conclude that involuntary medication is necessary to further those state interests, and

(4) conclude that administration of the drugs is medically appropriate. Id. at 180–81.

       A.P.’s entire “argument” in support of this complaint asserts, “the testimony provided did

not support the required findings under Sell.” A.P.’s bare assertion that the evidence is insufficient

to support multiple required findings presents nothing to review. See In re N.E.B., 251 S.W.3d

211, 212 (Tex. App.—Dallas 2008, no pet.) (bare assertions of error without substantive argument

insufficient to present a complaint for appellate review).

       We affirm the trial court’s order.




                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE


181074F.P05




                                                 –5–
                                         S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

 THE STATE OF TEXAS, COUNTY OF                       On Appeal from the Probate Court No. 3,
 DALLAS, FOR THE BEST INTEREST                       Dallas County, Texas
 AND PROTECTION OF A.P., Appellant                   Trial Court Cause No. MED18-80318.
                                                     Opinion delivered by Chief Justice Wright.
 No. 05-18-01074-CV                                  Justices Evans and Brown participating.




     In accordance with this Court’s opinion of this date, the trial court’s order is
AFFIRMED.



Judgment entered December 13, 2018.




                                               –6–